Sharpstein, J.:
The only question in this case was whether the plaintiff was the lawful owner of certain personal property which the defendant as Constable seized and sold upon an execution issued upon a judgment against one Abarca. The plaintiff claims to have purchased the property from one Aroyo, and the Court found that the sale from him to the plaintiff “was not fraudulent nor intended to defraud creditors of Aroyo, and that plaintiff had no knowledge and notice of the character or nature of the sale from Abarca to Aroyo, and that he (plaintiff) purchased said property in good faith and for full value,” and “that there was a complete delivery and good and continuous change of possession of said property at said sale from Aroyo” to plaintiff.
If there is any evidence to support these findings the judgment can not be disturbed. From an inspection of the statement on motion for a new trial we are satisfied that there is evidence tending to prove the facts as found.
Judgment and order appealed from affirmed.
Morrison, C. J., and Thornton, J., concurred.